Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in the instant application.

Election/Restrictions
Applicant’s election with traverse of Group I,

    PNG
    media_image1.png
    255
    588
    media_image1.png
    Greyscale
,
and the species of PCR6236, found on page 16 of the instant specification (reproduced below),

    PNG
    media_image2.png
    154
    329
    media_image2.png
    Greyscale
,
in the reply filed on July 30, 2021 is acknowledged.  
The traversal is on the ground(s) that generic claim 1 and generic claim 14 are linked by a special technical feature and therefore, Group I and Group II should be rejoined.  This is not found persuasive because although generic claim 1 and generic claim 14 share a technical feature, the technical feature is not a special technical feature as it does not make a contribution over the prior art.  See pages 8-9 of the Restriction Requirement dated June 1, 2021.  Additionally, the scope of the compounds (i.e., the common technical feature) in generic claim 1 is different from the scope of compounds in generic claim 14.  Such difference in the scope of the compounds is also indicative that there is a lack of unity.




Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 30, 2021.

It is suggested that in order to advance prosecution, the non-elected subject matter in which rejoinder is not applicable (Claims 14-16) be canceled if Applicant files a response to this Office Action.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on February 6, 2019.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1, 2, 7 and 13 are objected to because of the following informalities:  
a)	in claim 1, under the definition of variable A (line 9 of the claim), a space should be added after “A1”;   
b)	in claim 2, under the definition of variable A (line 10 of the claim), a space should be added after “A1”; 
c)	in claim 7, some of the compound identifiers in the claim are placed too close to the chemical 
d)	in claim 13, one of the compound identifiers in the claim are placed too close to the chemical structure (PCR7994).

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Cushing’s disease, prostate cancer, bladder cancer, breast cancer, lung cancer, colorectal cancer and pituitary adenomas, does not reasonably provide enablement for treating all cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
The treatment of all cancers generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689 (C.C.P.A. 1969), the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 (USPTO, BOA 1980) the claims were drawn to “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
Ex parte Busse, et al., 1 USPQ2d 1908 (USPTO, BPAI 1986), claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 (USPTO, BPAI 1990), a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

(1) The nature of the invention
    Applicant is claiming methods for treating all cancers by administering to a subject a compound of instant formula (I). 
(2)-(3) The state of the prior art and the predictability or lack thereof in the art
    In order to treat a disease: one would need to precisely identify what the disease or disorder is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate.
	  Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which 
A. CNS cancers cover a very diverse range of cancers in many categories and subcategories. There are an immense range of neuroepithelial tumors. Gliomas, the most common subtype of primary brain tumors, most of which are aggressive, highly invasive, and neurologically destructive tumors are considered to be among the deadliest of human cancers. These are any cancers which show evidence (histological, immunohistochemical, ultrastructural) of glial differentiation  These fall mostly into five categories.  There are the astrocytic tumors (astrocytomas): pilocytic astrocytoma (including juvenile pilocytic astrocytoma, JPA, and pediatric optic nerve glioma) diffuse astrocytomas (including 
B. Leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources.  These include viruses such as EBV, which causes Burkitt's lymphoma, and HTLV-1, linked to certain T cell leukemias.  Others are linked to genetic disorders, such as Fanconi's anemia, which is a familial disorder, and Down's Syndrome.  Other leukemias are caused by exposure to carcinogens such as benzene, and some are actually caused by treatment with other neoplastic agents. Still other leukemias arise from ionizing radiation, and many are idiopathic. Leukemias also differ greatly in the morphology, degree 
C. Carcinomas of the Liver include hepatocellular carcinoma, combined hepatocellular cholangiocarcinoma, cholangiocarcinoma (intrahepatic), bile duct cystadenocarcinoma and undifferentiated carcinoma of the liver.  There is also cancer of the blood vessels in the liver  (hemangioendothelioma), primary non-hodgkin's lymphoma of the liver, undifferentiated liver sarcoma (also known as undifferentiated embryonal sarcoma), primary pleomorphic liver sarcoma, angiosarcoma of the liver, and primary malignant melanoma of the liver.  Most liver cancers are secondary, especially those originating in the breast, lung, or gallbladder, as well as both Hodgkin's or non-Hodgkin's lymphoma.
D. Thyroid cancer comes in four forms: papillary thyroid cancer, follicular thyroid cancer, anaplastic 
E. Cancer of the skin cells is melanoma.  Malignant melanomas come in four fundamental forms: superficial spreading melanoma, nodular melanoma (including its variant, Polypoid melanoma), lentigo maligna melanoma and acral melanoma. Mucosal melanomas are sometimes malignant.  These sometime occur in amelanotic form, such as in desmoplastic melanoma.  
F. Non-melanoma skin cancers are quite varied. There is a very wide range of carcinomas of the skin, most notably the basal cell carcinomas (BCC), including  superficial BCC, nodular BCC (solid, adenoid cystic), infiltrating BCC, sclerosing BCC (desmoplastic, morpheic), fibroepithelial BCC, BCC with adnexal differentiation, follicular BCC, eccrine BCC, basosquamous carcinoma, keratotic BCC, pigmented BCC, BCC in basal cell nevus syndrome, micronodular BCC.  Another important family is the squamous cell carcinomas (SCC) which include spindle cell (sarcomatoid) SCC, acantholytic SCC, verrucous SCC, SCC 
G. Renal carcinomas comprise the papillary renal cell carcinoma (which has two subtypes, type 1 and type 2, with very different prognostic values), clear cell renal carcinoma, chromophobe renal carcinoma, collecting duct renal carcinoma, and some unclassified carcinomas. Renal sarcomas include leiomyosarcoma, fibrosarcoma, rhabdomyosarcoma, malignant fibrous histiocytoma, liposarcoma of the kidney, malignant hemangiopericytoma, angiosarcoma of the kidney, osteosarcoma, synovial sarcoma, chondrosarcoma of the kidney, malignant mesenchymoma, and clear cell sarcoma of the kidney. Lymphomas include Primary Renal Non-Hodgkin's Lymphoma, primary renal MALT lymphoma, primary renal Hodgkin's lymphoma, and secondary renal lymphomas, which can be of either Hodgkin's or Non-Hodgkin's type. Other kidney cancers include transitional cell carcinoma, Wilms Tumor, malignant rhabdoid tumor of the kidney, renal melanoma, primitive neuroectodermal tumor of the kidney,  neuroepithelial 
H. The carcinomas of the bile ducts are of numerous types, including carcinoma in situ, adenocarcinoma, papillary adenocarcinoma, adenocarcinoma (intestinal-type), mucinous adenocarcinoma, clear cell adenocarcinoma, signet ring cell carcinoma, adenosquamous carcinoma, squamous cell carcinoma, small cell carcinoma (oat cell carcinoma), Cholangiocarcinoma and undifferentiated carcinoma of the  bile ducts. There is also a primary malignant melanoma of the bile duct, a carcinoid tumor, as well as myeloid, nonleukemic granulocytic, and botryoid sarcomas of the bile ducts. There is also primary non-Hodgkin's lymphoma, diffuse large B cell lymphoma, and follicular lymphoma of the bile ducts.
I. Ovarian cancers are a heterogeneous group of tumors.  The most important are the epithelial tumors.  These are themselves fairly diverse, the categories being serous cystomas (serous benign cystadenomas, 
J. Testicular cancers. All of the germ cell tumors listed above except for dysgerminoma also appear as cancers of the testis. In addition, seminoma itself as well as spermatocytic seminoma and choriocarcinoma of the testis are germ cell cancers of the testis. There 
K. Paratesticular cancers (cancers of the spermatic cord, epididymis, vestigial remnants, and tunica vaginalis) are commonly classified separately from testicular cancers, and are rather varied.  These include rhabdomyosarcoma of the spermatic cord (which can occur in embryonal, alveolar, and pleomorphic 
L. Cancers of the vulva are mostly squamous carcinoma, but these also include melanoma, Bartholin's Adenocarcinoma, basal cell carcinoma and some sarcomas.
M.  Vaginal cancers are primarily squamous carcinoma, but some are adenocarcinoma, melanoma of the vagina; sarcoma of the vagina, bowen's disease and germ cell tumors. There is also primary malignant melanoma of the vagina.

O. There are several main types of stomach cancers, which are very different from each other. (1) Lymphomas 
The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol.  It is known (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  Cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537).  There is 
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 (USPTO, BPAI 1990) notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 (USPTO, Commissioner of Patents and Trademarks 1985) notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 
 (4) Direction or Guidance:  
That a single class of compounds can be used for treating all cancers is an incredible finding for which Applicant has not provided supporting evidence.  Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the claimed pharmaceutical use by administering the instant compounds in the instant claims.  The guidance provided is very limited. The dosage information is provided on page 24 of the instant specification.  Further, it is completely generic. That is, it is the same dosage for all diseases and disorders listed in the specification, which is a very substantial range of diseases and disorders. 
(5)	Working Examples:

(6)	Breadth of the Claims:
	The breadth of the claims is a method for treating all cancers by administering a compound a compound of 
(7) The Quantity of experimentation needed:  
	The nature of the pharmaceutical arts is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities embraced by the claims.  The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to testing all of the cancers generically embraced in the claim language, and when faced with the unpredictability of the pharmaceutical art.  Thus, factors such as “sufficient working examples”, “the level of skill in the art” and predictability, etc. have been demonstrated to be sufficiently lacking in the instant case for the instant method claims.
Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 
(8) Skill of those in the art:  Many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body’s tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway,  or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood 
In re Application of Hozumi et al., 226 USPQ 353 (USPTO, Commissioner of Patents and Trademarks 1985): it states “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This 
Even though the level of skill in the pharmaceutical art is very high, based on the unpredictable nature of the invention and state of the prior art and lack of guidance and direction, one skilled in the art could not use the claimed invention without undue experimentation.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is 

	This rejection can be overcome by adding the limitations in instant claim 8 to claim 1 and cancelling claim 8.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 1, under the definition of variable A, an “and” should be added before formula (A3) for proper Markush language format.
In claim 1, under the definition of variables Ra and Rb (line 10 of the claim), an “or” should be added before formula (Rab2) for proper Markush language format.
In claim 1, under the definition of variables Ra and Rb (line 12 of the claim), an “or” should be added before formula (Rab2) for proper Markush language format.
In claim 1, under the definition of RY and RZ, an “or” should be added before “a C3-C10” for proper Markush language format.
In claim 1, under the definition of RY and RZ, the phrase “or together form” should be changed to “or RY and RZ together form” for the sake of clarity.
X - page 3, lines 1-2 of the page) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  See claim 5 (under the definition of variable X) for same.
In claim 1, under the definition of RX (page 3, line 2 of the page), an “or” should be added before “a C5-C10-membered heteroaryl;” for proper Markush language format.
In claim 1, under the definition of RX (page 3, line 9 of the page), an “or” should be added after “-ORi group;” for proper Markush language format.
In claim 1, under the definition of RX (page 3, line 19 of the page), an “or” should be added after 
“-ORi group;” for proper Markush language format and the phrase “forming possibly” should be changed to “form”.
X (page 3, line 23 of the page), an “or” should be added after “a nitro group;” for proper Markush language format.
In claim 1, under the definition of Ri and Rii (page 3, line 25 of the page), an “or” should be added before “a C3-C10” for proper Markush language format.
In claim 1, under the definition of Ri’ and Ri” (page 3, line 27 of the page), an “or” should be added before “a C3-C10” for proper Markush language format.
In claim 1, under the definition of Ri’ and Ri” (page 3, line 28 of the page), the phrase “or together form” should be changed to “or Ri’ and Rii” together form” for the sake of clarity.
In claim 1, under the definition of Rii’ and Rii” (page 3, line 30 of the page), an “or” should be added before “a C3-C10” for proper Markush language format.
In claim 1, under the definition of Rii’ and Rii” (page 3, line 31 of the page), the phrase “or together form” should be changed to “or Rii’ and Rii” together form” for the sake of clarity.

In claim 2, under the definition of variable A, an “and” should be added before formula (A3) for proper Markush language format.
In claim 1, under the definition of variables Ra and Rb (line 9 of the claim), an “or” should be added before formula (Rab2) for proper Markush language format.
In claim 1, under the definition of variables Ra and Rb (line 11 of the claim), an “or” should be added before formula (Rab2) for proper Markush language format.
In claim 1, under the definition of RY and RZ, an “or” should be added before “a C3-C10” for proper Markush language format.
In claim 1, under the definition of RY and RZ, the phrase “or together form” should be changed to “or RY and RZ together form” for the sake of clarity.
X, (line 17 of the claim) an “or” should be added after “a phenyl group,”.
In claim 2, under the definition of RX (page 5, line 4 of the page), an “or” should be added after 
“-ORi group;” for proper Markush language format.
In claim 2, under the definition of RX (page 5, line 16 of the page), an “or” should be added after “a nitrile group;” for proper Markush language format.
In claim 2, under the definition of Ri and Rii (page 5, line 17 of the page), an “or” should be added before “a C3-C10” for proper Markush language format.
In claim 2, under the definition of Ri’ and Ri” (page 5, line 19 of the page), an “or” should be added before “a C3-C10” for proper Markush language format.
In claim 2, under the definition of Ri’ and Ri” (page 5, line 20 of the page), the phrase “or together form” should be changed to “or Ri’ and Rii” together form” for the sake of clarity.
ii’ and Rii” (page 5, line 22 of the page), an “or” should be added before “a C3-C10” for proper Markush language format.
In claim 2, under the definition of Rii’ and Rii” (page 5, line 23 of the page), the phrase “or together form” should be changed to “or Rii’ and Rii” together form” for the sake of clarity.
In claim 5, under the definition of variable X, “representing” should be changed to “represents”.
In claim 6, under the definition of RX, an “or” should be added before “a C5-C10-membered heteroaryl;” for proper Markush language format.
In claim 6, lines 4-5 of the claim, an “and” should be added before “C3-C10 cycloalkyl” and the phrase “and C5-C10-membered heteroaryl” should be deleted because the possible substituents attached to the heteroaryl are defined on the following line of the claim.
In claim 6, under the definition of RX (page 7, line 1 of the page), an “or” should be added after 
i group;” for proper Markush language format and the phrase “forming possibly” should be changed to “form”.
In claim 6, under the definition of RX (page 7, line 5 of the page), an “or” should be added after “a nitro group;” for proper Markush language format.
In claim 7, there is a period improperly placed after Compound OMV23 (page 10).
In claim 7, an “or” should be added before the last compound listed for proper Markush language format.
In claim 8, line 2 of the claim, “comprising” should be changed to “consisting of” for proper Markush language format.
In claim 9, line 2 of the claim, “effect” should be changed to “effective”.
In claim 10, line 3 of the claim, “comprising” should be changed to “consisting of” for proper Markush language format.
In claim 11, an “or” should be added before the last compound listed for proper Markush language format.

In claim 12, line 3 of the claim, “comprising” should be changed to “consisting of” for proper Markush language format.
In claim 13, an “or” should be added before the last compound listed for proper Markush language format.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 and 6 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by Rathelot et al. {Molecules, 2002, 7, pages 917-921}.
Rathelot et al. disclose the azaanthraquinone of Compound 6 on page 919,

    PNG
    media_image3.png
    170
    326
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    179
    322
    media_image4.png
    Greyscale
, wherein A=(A2), 
    PNG
    media_image5.png
    83
    150
    media_image5.png
    Greyscale
; 
Ra=H; 
Rb=(Rab2), 
    PNG
    media_image6.png
    89
    167
    media_image6.png
    Greyscale
; 
RZ=alkyl; and 
RY=alkyl},

and that such an azaanthraquinone would have better therapeutic efficacy in the treatment of solid tumors, lymphomas and leukemia (page 917 under “Introduction”).  Therefore, Rathelot et al. anticipates the instant claimed invention.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 14, 2021
Book XXVI, page 201